DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 and 5 are objected to because of the following informalities:  
Referring to claim 1, the limitation “a photopolymerization initiator…… the photopolymerization initiator includes a combination of a first polymerization initiator and a second polymerization initiator” is unclear or indefinite.
It appears to be a photopolymerization initiator in claim 1 supposed to be photopolymerization initiators because claim 1 claiming two initiators.
The limitation “a mass ratio of the first polymerization initiator and the second polymerization initiator is 2:0.1 to 0.5” is unclear or indefinite.
It is not clear that applicant claiming mass ratio 2:0.1 to 0.5  which is 20 to 0.5, or 2:0.1 to 2:0.5 which is 20 to 4. It appears from specification that the mass ratio is 2:0.1 to 2:0.5. Please clarify.
Appropriate action is required.

Referring to claim 5, the term “terminal” lacks antecedent basis because it appears that a metal terminal in claim 3 and a terminal in claim 5 defining the same structure, therefore “a terminal” in claim 5 would be “the terminal”.
  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mano  et al. (US20160308301, hereinafter Mano)  in view of Nambara  et al. (US20220254546, hereinafter Nambara) .

Referring to claim 1,  Mano discloses an anti-corrosive material comprising: 
an ultraviolet curable resin comprising:
 a polymerizable compound including at least one of a photopolymerizable (meth)acrylate monomer or a photopolymerizable (meth)acrylate oligomer (see claim 1), 
and s (paragraph 0038 mentions to have one or more initiators), wherein
the polymerizable compound includes a combination of a monofunctional (meth)acrylate monomer and a bifunctional (meth)acrylate monomer, or a combination of at least one of a monofunctional (meth)acrylate monomer or a bifunctional (meth)acrylate monomer and at least one of a trifunctional (meth)acrylate monomer or a polyfunctional (meth)acrylate monomer having four or more functional groups (see claim 1 of Mano), 
the photopolymerization initiator includes a combination of a first polymerization initiator and a second polymerization initiator, the first polymerization initiator being at least one of a benzyl ketal-based photopolymerization initiator or a hydroxyalkylphenone-based photopolymerization initiator, the second polymerization initiator being at least one selected from a group consisting of an aminoalkylphenon- based photopolymerization initiator, an acylphosphine oxide-based photopolymerization initiator, and an oxime ester-based photopolymerization initiator (paragraph 0038 mentions to have combination of two initiators) ,
the anti-corrosive material has a viscosity of 18,900 mPa- s or less, the viscosity being measured at 25 °C according to JIS Z8803 (see claim 1)
Mano fails to disclose that a mass ratio of the first polymerization initiator and the second polymerization initiator is 2:0.1 to 2:0.5.
Nambara discloses that a mass ratio of the first polymerization initiator and the second polymerization initiator is 2:0.1 to 2:0.5 (see table 1; and  wherein first paragraphs 0060-0063 recites “the photocurable composition preferably contains 0.1 part by mass or more and 1.0 part by mass or less of the acylphosphine oxide-based photopolymerization initiator and 0.5 parts by mass or more and 3.0 parts by mass or less of the alkylphenone-based photopolymerization initiator based on the 100 parts by mass of the photocurable resin…. the acylphosphine oxide-based photopolymerization initiator include 2,4,6-trimethylbenzoyl diphenylphosphine oxide, bis(2,4,6-trimethylbenzoyl)-phenylphosphine oxide and bis(2,6-dimethoxybenzoyl)-2,4,4-trimethyl-pentylphosphine oxide. Omnirad TPO, Omnirad 819…… Examples of the alkylphenone-based photopolymerization initiator include …α-hydroxyalkylphenone-based photopolymerization initiators such as 1-hydroxycyclohexyl-phenyl-ketone, 2-hydroxy-2-methyl-1-phenyl-propane-1-one, 1-[4-(2-hydroxyethoxy)-phenyl]-2-hydroxy-2-methyl-1-propane-1-one and 2-hydroxy-1-{4-[4-(2-hydroxy-2-methyl-propionyl)-benzyl]phenyl}-2-methyl-propane-1-one….. Omnirad 184, Omnirad 1173, Omnirad 2959, Omnirad 127 and the like produced by IGM Resins B.V. can be cited as commercial products of the α-hydroxyalkylphenone-based photopolymerization initiator”).

It would have  been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the anti-corrosive material of the Mano to have mass ratio of initiators  as mentioned by Nambara because by combining the alkylphenone-based photopolymerization initiator with the acylphosphine oxide-based photopolymerization initiator, the surface curability and depth curability of the photocurable composition are excellent even with a low irradiance of 200 mW/cm2 or less and with a high irradiance of 2000 mW/cm2 or more, and/or providing a wiring harness excellent in the waterproof performance of a part covered with a water blocking member also under a high temperature environment, a low temperature environment and a cold heat environment.

Referring to claim 2,  Mano in view of Nambara disclose the anti-corrosive material according to claim 1, wherein the first polymerization initiator is the hydroxyalkylphenone-based photopolymerization initiator, the second polymerization initiator is the aminoalkylphenon-based photopolymerization initiator or the acylphosphine oxide-based photopolymerization initiator ( see rejection of claim 1 above).

Referring to claim 3,  Mano in view of Nambara disclose  a wire with a terminal, comprising: 
a wire including a conductor and a wire covering member configured to cover the conductor; 
a metal terminal connected to the conductor of the wire; and 
a sealing member configured to cover a joint between the conductor and the metal terminal, the sealing member being formed by curing the anti-corrosive material according to claim 1 (see paragraph 0003 of Mano states, “The present invention relates to an anti-corrosive material, a wire with a terminal, and a wire harness. More specifically, the present invention relates to an anti-corrosive material, a wire with a terminal including a sealing member formed by curing the anti-corrosive material, and a wire harness including the wire with a terminal” and see 30 in figure 3 of Mano and paragraph 0058 of Mano).

Referring to claim 4,  Mano in view of Nambara disclose the wire with a terminal according to claim 3, wherein the conductor includes an elemental wire formed of aluminum or an aluminum alloy, and the metal terminal contains copper or a copper alloy (Paragraph 0013 of Mano states, “wherein the conductor includes an elemental wire formed of aluminum or an aluminum alloy, and the metal terminal includes copper or a copper alloy”).

Referring to claim 5,  Mano in view of Nambara disclose a wire harness comprising: the wire with a terminal according to claim 3 (paragraph 0003 of Mano states, “The present invention relates to an anti-corrosive material, a wire with a terminal, and a wire harness. More specifically, the present invention relates to an anti-corrosive material, a wire with a terminal including a sealing member formed by curing the anti-corrosive material, and a wire harness including the wire with a terminal” ).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARESH PAGHADAL/           Primary Examiner, Art Unit 2847